Case 1:20-cv-01478-LMB-MSN Document 50-2 Filed 07/29/21 Page 1 of 3 PagelD# 493

Third Declaration of Rehana Bibi

eo s 2 eee 21 Rehana Bibi, the Plains herein, leelave under penal of perjury under the laws of the

“United States that the following ats tie:

   

ne Thave had the statement of Faisal Masih PEE A5- 1) ved to me in Urdu and have

   

understood it Lam astounded at what Faisal h has written. ae 2 a Bes

 

 

 

 
Case 1:20-cv-01478-LMB-MSN Document 50-2 Filed 07/29/21 Page 2 of 3 PagelD# 494

: . in the home of Shoaib and Ayesha Yahya. I did not send him any documents regarding the
Jawsuit, Nor did } send any such documents, or information abot the suit, to anyone else at any
"time. |
7. Tn his statement, Faisal states that Riaz said Faisal had “information on [Faisal’s]
computer that could help Auntie Shaheena.” 30 far as [ am aware, the only “information” Faisal
. _ could have had regarding any aspect of my lawsuit would be limited to what I sent to Riaz, Le.,
: my employment documents, copy of visa; and my photographs This would beso if the documents .
E - I sent Riaz had been downloaded to Faisal’s computer, which is possible and nathing I would have
. objected to if it occurred. I do not. understand why . these documents might be considered | lon
| oe ~ “information _.. that could help Auntie Shaheena, ” What 1 do know i is that apart from those ae

. documents, I sent nosh touching my case in any way to anyone, ¢, including Riaz.

 

- rs a . Y was not present at the meeting on July 15, 2021, among Riaz. Faisal and others, : 7 es
~~ : and thus cannot comment on n who said vihat. J can say, however, that I cannot believe that Riaz : . ae

os “made the v vations threats referenced Ee Faisal in p paragraphs 8 and. 9 of bis statement Riazi is a 7 - Be .

e ‘iendly, law-abiding mani, He as never rbecn i in n trouble with the las and does not associate ith es

 

7 . gangsters. Leannot imagine ehim threatening to have anyone et aloné relatives, beaten, kidnapped, a

 

 

 

ce arested, OF otherwise harmed. 1 don not believe he said anything of oft the sort, and fi find the contention oh

 

 

 

 
Case 1:20-cv-01478-LMB-MSN Document 50-2 Filed 07/29/21 Page 3 of 3 PagelD# 495

DECLARATION OF TRANSL ATOR

aa

. Khadeja Tipu, declare ander penalty of perjury that the following is true
Tam competent to translate fram Elrda into Enelish and from Prnolish into Urdu
On the date set forth above, I spoke with Rehana Bibi by phone. I translated the text of
the above declaration into Urdu | asked if she understood what } said, and she affirmed

that she did
Lam co-councel to Plainiff Rehasa Bibi in this case, and make this stalement in

accordance with Rule } | Fed R Ci» P

 

Dated: fuly 7°, 2021

 

oo

 

 

 

 
